J-A04004-15

                                   2015 PA Super 70

IN RE: P.Z., A MINOR,                             IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee



APPEAL OF: M.L., FATHER,

                            Appellant                 No. 1507 WDA 2014


                    Appeal from the Order August 19, 2014
              In the Court of Common Pleas of Allegheny County
                    Civil Division at No(s): TPR 20 OF 2014


BEFORE: BOWES, OLSON, and STRASSBURGER,* JJ.

OPINION BY BOWES, J.:                                 FILED APRIL 10, 2015

       M.L. (“Father”) appeals from the order terminating his parental rights

to his minor child, P.Z. We affirm.

       P.Z. was born in Pittsburgh, Pennsylvania, during February 2012. He

has never been in the care of either parent. At birth, M.Z. (“Mother”) tested

positive for methadone and marijuana.1         P.Z. also had methadone in his

system and displayed withdrawal symptoms for approximately two months.

Upon discharge from the hospital, P.Z. was transferred to the Children’s

Home.      Allegheny County Children Youth and Family (“CYF”) obtained

emergency custody of P.Z. during April 2012, and the juvenile court

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
  The trial court also terminated the parental rights of the birth mother. She
did not appeal that order.
J-A04004-15



adjudicated him dependent the following month.         When P.Z. was three-

months old, the juvenile court placed him in his current, pre-adoptive foster

home.

      Father resides in Arizona, the state where P.Z. was conceived. When

Mother returned to Pennsylvania to give birth, Father remained in Arizona.

CYF contacted Father during May 2012.         Father requested custody and

visitation with his son and stated that he would commence the required

measures in Arizona to facilitate that contact.     Father not only failed to

initiate those processes, but he also neglected to participate in the

adjudication of his son’s dependency.      Nevertheless, since P.Z.’s original

permanency goal was reunification, CYF developed a Family Service Plan

(“FSP”) for Father and advised him of his enumerated goals, including, inter

alia, to execute a confirmation of paternity, meet the child’s basic financial

demands, address domestic violence, understand and address P.Z.’s

developmental and physical delays, obtain housing, and cooperate with CYF

and service providers.

      Although Father proclaimed his certainty of P.Z.’s lineage, he failed to

execute an acknowledgement of paternity at the outset of the dependency

proceedings.    Instead, Father waited until September 2012, when he

obtained the results of a court-ordered paternity test confirming his genetic

relationship with P.Z.   Over the next twenty-one months, CYF exhausted

substantial resources in order to reunify P.Z. with Father, including providing

Father with bus fare from Arizona on one occasion and airfare and hotel

                                     -2-
J-A04004-15



accommodations for at least three other five-day visitations with P.Z.

Nonetheless, Father’s compliance with the FSP goals was minimal.                 He

ignored the requests of the caseworker assigned to the case in Arizona in

order to determine if his home was a suitable placement option, and he did

not execute documents, submit his fingerprints for a criminal background

check, or complete the necessary in-home visits. Likewise, Father failed to

satisfy the parenting component of the FSP and it remains unclear whether

the anger management course that he completed satisfied his goal relating

to domestic violence.

     In the meantime, during July 2013, Neil C. Rosenblum, Ph.D., the

court-appointed   evaluator,   performed   the   first   of   three    interactional

evaluations between P.Z. and his pre-adoptive foster mother.                    Dr.

Rosenblum concluded that, in light of the fact that P.Z. was near the zenith

of the attachment process with the foster mother and mindful of the

excellent care that she provided the child since May 2012, the recommended

disposition of the dependency proceedings was adoption.               Following the

August 2013 permanency review hearing, during which the juvenile court

noted Father’s continued lack of progress toward reunification, the juvenile

court directed CYF to file a petition to terminate Father’s parental rights.

Instead, CYF initiated a “permanency round table,” i.e., an internal audit

including top CYF officials, supervisors and caseworkers, as well as




                                    -3-
J-A04004-15



representatives from the Alliance For Infants and Toddlers and The Annie E.

Casey Foundation.2        See N.T., 6/25/13, at 212-213.    The result of the

internal audit was to increase CYF’s reunification efforts despite the juvenile

court’s order and Father’s documented failures. Accordingly, CYF declined to

file the petition for termination at that juncture.

       CYF did not file the underlying petition to terminate parental rights

until February 7, 2014, six months after the juvenile court’s initial directive

and upon the court’s additional findings of minimal progress by Father and

reiterations of its instruction to the agency. Three months after the agency

complied with the juvenile court’s edict to file the petition to terminate

Father’s parental rights, CYF attempted to withdraw the petition, and when

that was fruitless, it filed a motion for a continuance seeking to postpone the

hearing pending its continued reunification efforts.3

       Thereafter, at the outset of the evidentiary hearing, the trial court

addressed another motion to withdraw that had been filed by CYF the
____________________________________________


2
  Malika Mason, the CYF caseworker assigned to this family, identified “the
Casey Foundation [as] a large organization [that] provides funding to the
[Department of Children and Families] offices throughout the country. They
do assessments of our cases [and] determine [whether] we are . . . on the
right track[.]”  N.T., 6/25/14, at 213.      We presume that the ‘Casey
Foundation’ that Ms. Mason referred to was, in fact, The Annie E. Casey
Foundation.
3
  The trial court did not specifically address CYF’s May 8, 2014 motion to
withdraw. Instead, as noted in the body of this opinion, the court denied a
subsequent, yet identical, motion to withdraw that CYF filed on the eve of
the evidentiary hearing.



                                           -4-
J-A04004-15



previous day. CYF and Father’s counsel argued in favor of withdrawing the

petition to terminate Father’s parental rights.           The guardian ad litem

opposed the motion for withdrawal.             Following argument, the trial court

denied CYF’s motion and immediately commenced the evidentiary hearing.

Specifically, the court concluded,

       [T]he Court having listened to arguments of all counsel, finds
                                                               [4]
       persuasive that the Adoption and Safe Families Act,         which
       requires the state to file a [p]etition for TPR [(termination of
       parental rights)] unless one of the three exceptions [was] in fact
       applicable to this case, finds that the Motion to Withdraw the
       Petition is denied. That the Adoption and Safe Families Act could
       not possibly have meant that the state’s filing should be a pro
       forma filing, and in fact[,] a filing would assume that the state
       would proceed on a TPR.
____________________________________________


4
  In 1988, our legislature amended the Juvenile Act, 42 Pa.C.S. §§ 6301-
6375, to conform to the federal Adoption and Safe Families Act (“ASFA”), 42
U.S.C. § 671-679. In In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (emphasis
added), our Supreme Court outlined the relevant aspects of the statutes as
follows:

       ASFA was enacted to combat the problem of foster care drift,
       where children . . . are shuttled from one foster home to
       another, waiting for their parents to demonstrate their ability to
       care for the children. This drift was the unfortunate byproduct of
       the system’s focus on reuniting children with their biological
       parents, even in situations where it was clear that the parents
       would be unable to parent in any reasonable period of time.
       Following ASFA, Pennsylvania adopted a dual focus of
       reunification and adoption, with the goal of finding permanency
       for children in less than two years, absent compelling reasons.
       See 42 Pa.C.S. § 6301(b)(1); 42 Pa.C.S. § 6351(f)(9)
       (requiring courts to determine whether an agency has
       filed a termination of parental rights petition if the child
       has been in placement for fifteen of the last twenty-two
       months).



                                           -5-
J-A04004-15



N.T., 6/25/14, at 18.

     Thus, having just sought to withdraw its petition to terminate Father’s

parental rights, CYF dutifully presented testimony from Dr. Rosenblum and

the family’s caseworker and then rested its case.      The trial court then

continued the hearing until July 21, 2014.   When the parties reconvened,

Father confirmed that CYF had rested its case-in-chief and then moved for

dismissal due to the agency’s failure to establish the statutory grounds for

termination under 23 Pa.C.S § 2511(a). CYF indicated that it did not object

to the dismissal of the case on those grounds; however, the guardian ad

litem argued that the agency had, in fact, presented clear and convincing

evidence to support terminating Father’s parental rights.   Additionally, the

guardian ad litem noted that the court had not permitted her to present any

witnesses on the matter.    After an extended argument concerning CYF’s

burden of proof, the guardian ad litem’s singular responsibility to represent

P.Z.’s best interest, Father’s rights, and the quantum of evidence that CYF

had adduced at that juncture, the trial court denied Father’s motion to

dismiss.   Following additional testimony by Father’s and the guardian ad

litem’s witnesses and a subsequent proceeding concerning an unavailable

witness, the trial court entered the above captioned order terminating




                                    -6-
J-A04004-15



Father’s parental rights to P.Z. pursuant to § 2511(a)(2), (5), and (8) and §

2511(b). Father filed a timely appeal.5

       Father complied with Pa.R.A.P. 1925(a)(2)(i) by filing a concise

statement of errors complained of on appeal concomitant with his notice of

appeal.     The Rule 1925(b) statement raised five issues, which Father

reiterates on appeal as follows:

       I. The [t]rial [c]ourt erred and/or abused its discretion in moving
       forward with the Petition to involuntarily terminate the parental
       rights of [Father] when the [c]ounty sought to withdraw its
       [p]etition because the county did not feel that involuntarily
       terminating the parental rights of [Father] would best serve the
       needs and welfare of the minor child P.Z.;

       II. The [t]rial [c]ourt erred and/or abused its discretion in
       denying Appellant's Motion to Dismiss the Petition to
       Involuntarily Terminate the Parental rights of [Father] at the
       close of [CYF’s] [c]ase in [c]hief;

       III. The [t]rial [c]ourt erred and/or abused its discretion in
       finding that [CYF] met [its] burden of proof by clear and
       convincing evidence that the parental rights of [Father] should
       be terminated pursuant to 23 Pa.C.S.A. [§] 2511(a) (2), (5),(8);

       IV. The [t]rial [c]ourt erred and/or abused its discretion in
       finding that [CYF] met [its] burden of proof by clear and
       convincing evidence that [it] provided reasonable services to

____________________________________________


5
  CYF declined to appeal the order terminating Father’s parental rights or
challenge the court’s decision to deny its motion to withdraw the petition.
Indeed, by the end of the termination hearing, the agency argued in favor of
the termination of parental rights. See N.T., 8/13/14, at 19 (“[A]fter review
of the record, the agency is now seeking termination of the parental rights of
[Father] pursuant to Sections 2511[(a)(2), (5) and (8)], and section B,
believing that grounds do exist to terminate [Father’s] parental rights.”).



                                           -7-
J-A04004-15


       [Father] sufficient to timely reunify [Father] with his minor child
       P.Z.;

       V. The [t]rial [c]ourt erred and/or abused its discretion in finding
       that [CYF] met their burden of proof by clear and convincing
       evidence that terminating the parental rights of [Father] would
       best meet the needs and welfare of P.Z. pursuant to 23
       Pa.C.S.A. [§] 2511 (b)[.]

Father’s brief at 1-2.

       While Father presents five distinct issues in his statement of questions

presented, the argument section of his brief reduced those issues into three

arguments, two of which are redundant.6 First, Father assails CYF’s effort in

providing him services toward reunification and complains that the trial court

erred in denying the agency’s motions to withdraw the petition on this basis.

Next, Father challenges the sufficiency of the evidence that CYF adduced to

establish the statutory grounds to terminate Father’s parental rights. As a

sub-issue, Father argues that the court erred in denying his motion to

dismiss the case at the close of the agency’s case-in-chief.             Finally,

reiterating his initial argument, Father posits that considering his indigent

status and responsibilities in Arizona, the court erred in finding that CYF


____________________________________________


6
  Father’s brief abandons the argument that terminating his parental rights
would not serve P.Z.’s needs and welfare pursuant to 23 Pa.C.S § 2511(b).
Thus, we need not address that claim. Nevertheless, as noted in the body of
this opinion, we confront P.Z.’s needs and welfare in addressing whether CYF
established the statutory grounds to terminate Father’s parental rights
pursuant to 23 Pa.C.S. § 2511(a)(8), and we confirm that terminating
Father’s parental rights best satisfies P.Z.’s developmental, physical, and
emotional needs and welfare.



                                           -8-
J-A04004-15



provided him reasonable services. We address Father’s first and third issues

collectively, and for the following reasons, we find no basis for relief.

      At the outset, we observe that the trial court, guardian ad litem, and

CYF all contest Father’s ability to challenge the trial court’s decision to deny

CYF’s motion to withdraw the petition. The focus of this collective position is

that Father did not file the underlying motion to withdraw and CYF, the party

that filed the pertinent motion, declined to appeal from the order terminating

Father’s parental rights.    The trial court adds that, by the close of the

evidentiary hearing, CYF altered its position and, in fact, argued in favor of

termination. Thus, the court and both appellees argue that Father does not

have standing to raise this argument on appeal.

      We reject the bare claim that Father lacks standing on appeal to

challenge the trial court’s denial of the agency’s motion to withdraw the

petition.   Notwithstanding the absence of any citation to legal authority in

support of this collective position, we observe that, as the aggrieved party

appealing a final order, Father can challenge all previous interlocutory

orders. See Quinn v. Bupp, 955 A.2d 1014, 1020 (Pa.Super. 2008) (“It is

established that a notice of appeal filed from the entry of the final order in

an action draws into question the propriety of any prior non-final orders.”).

More importantly, the record bears out that, contrary to the foregoing

assertions, Father, in fact, “join[ed] in asking the petition be withdrawn.”

N.T., 6/25/14, at 4-5. In light of Father’s explicit request, the fact that CYF

declined to appeal the order terminating parental rights or argue that the

                                      -9-
J-A04004-15



trial court erred in denying the motion to withdraw is irrelevant.        Father

joined the agency’s motion to withdraw, that joint request for relief was

denied, and Father now seeks to rectify what he perceives as the trial court’s

error. Hence, we address the merits of Father’s argument.

      The crux of Father’s primary position is that, since CYF did not provide

him the necessary services to achieve reunification, the juvenile court should

not have applied a rote consideration of the ASFA timing mechanisms in

denying the agency’s motion to withdraw the petition to terminate parental

rights. Father’s position relies upon the portion of the internal audit wherein

the agency determined that additional services were needed to reunify

Father with P.Z. He adds that the circumstances of his life in Arizona and

the   seven-month     delay   in   confirming   paternity   exacerbated     CYF’s

deficiencies.   Essentially, Father argues that he fit within a statutory

exception to the Juvenile Act’s time constraints outlined in § 6351(f)(9)(iii).

We disagree.

      Pursuant to §6351(f) of the Juvenile Act, “[a]t each permanency

hearing, a court shall determine all of the following:

      (9) If the child has been in placement for at least 15 of the last
      22 months or the court has determined that aggravated
      circumstances exist and that reasonable efforts to prevent or
      eliminate the need to remove the child from the child's parent,
      guardian or custodian or to preserve and reunify the family need
      not be made or continue to be made, whether the county agency
      has filed or sought to join a petition to terminate parental rights
      and to identify, recruit, process and approve a qualified family to
      adopt the child unless:



                                     - 10 -
J-A04004-15


      (i) the child is being cared for by a relative best suited to the
      physical, mental and moral welfare of the child;

      (ii) the county agency has documented a compelling reason for
      determining that filing a petition to terminate parental rights
      would not serve the needs and welfare of the child; or

      (iii) the child's family has not been provided with necessary
      services to achieve the safe return to the child's parent, guardian
      or custodian within the time frames set forth in the permanency
      plan.

42 Pa.C.S. § 6351(f)(9)(i-iii).

      The statute does not establish a litmus test that requires a juvenile

court to alter the course of reunification due simply to the amount of time a

child has been in placement.      See In re R.J.T., 9 A.3d 1179, 1190 (Pa.

2010).   It does, however, create a mechanism for keeping juvenile courts

alert to the potential for foster care drift, i.e., "where children [languish] in

the foster care system while their parents unsuccessfully [attempt] to regain

custody.” Id. at 186. Thus, once a child’s placement in foster care reaches

the fifteen-month threshold, juvenile courts are mandated to query whether

the agency has initiated proceedings to terminate parental rights. In In re

D.C.D., 105 A.3d 662, 674 (Pa. 2014), our Supreme Court highlighted the

significance of § 9351(f)(9) as follows, “the statutory language ensures that

termination petitions are timely filed.    Specifically, if a child has been in

custody for 15 of the last 22 months, the court must inquire as to whether a

termination petition has been filed, absent the listed exceptions of

subsections (i)-(iii), including whether the parents have been provided

necessary services.”    The Court continued, “Requiring a court to inquire


                                     - 11 -
J-A04004-15



whether an agency has filed for termination promotes timely permanency for

children rather than subjecting them to foster care drift.” Id. at 674-675.

      Herein, following the August 26, 2013 permanency review hearing, the

trial court entered an order in compliance with § 6351(f). The order found

that Father had made minimal compliance with the permanency plan,

minimal progress toward alleviating the circumstances that led to P.Z.’s

original placement, and that, as of that date of the permanency hearing,

P.Z. had been in placement for sixteen months.       Accordingly, the juvenile

court directed the agency to file a petition to terminate Father’s parental

rights pursuant to § 6351(f)(9). Significantly, there was no indication in that

order that CYF either identified a compelling reason to forego the

termination of rights at that juncture or declared that the family had not

been provided sufficient reunification services.         See   CYF Exhibit 3

(Permanency Review Order, 8/26/13, at 1-2, 4). To the contrary, the trial

court explicitly found that CYF used reasonable efforts toward finalizing the

permanency plan goal of reunification. Id. at 1.

      In denying CYF’s motion to withdraw the involuntary termination

petition, the trial court reasoned that it would be unreasonable to require the

agency to file a petition for termination yet permit it to withdraw the petition

absent one of the enumerated exceptions. As none of the exceptions was

apparently applicable and since P.Z. had been in placement for twenty-seven

months by that juncture, the court denied the agency’s petition to withdraw.




                                     - 12 -
J-A04004-15



       We find no basis to disturb the trial court’s determination.                The

certified record reveals that CYF expended substantial resources on its

reunification efforts.   The agency contacted Father in Arizona prior to the

adjudication of dependency.       N.T., 6/25/14, at 118.          Father declined to

participate   in   the   adjudication    hearing   and   failed     to   execute   an

acknowledgment of paternity.      Id. at 135. He did not submit to the DNA

test verifying P.Z.’s paternity until September of 2012, seven months later.

Id. In the meantime, Father was not eligible to receive services. However,

CYF continued to treat him as the putative father, developed FSP goals for

him, and notified him of his goals by telephone and mail. Id. at 98, 136,

145.     Additionally, CYF invited him to          participate     by telephone     in

permanency meetings. Id. at 136.

       Once paternity was established, CYF referred Father to an Arizona

child service agency under the Interstate Compact for the Placement of

Children ("ICPC"), 62 PS § 761. The referral process required a home study,

a criminal record check, and a social history interview.                 Without the

interstate compact, Father could not have custody of P.Z. in Arizona and CYF

could not refer Father to services out of state. N.T., 6/25/14, at 142. CYF

submitted the ICPC documents to Arizona on January 10, 2013, and the

Arizona agency denied ICPC referral the ensuing May. Id. at 141-142. One

of the reasons that the Arizona agency rejected the ICPC request stemmed

from the agency’s determination that Father was unable to provide a safe

and stable home.         Additionally, Father did not complete the required

                                        - 13 -
J-A04004-15



documentation process or fingerprinting requirements.            He also failed the

criminal background check component of the ICPC review.

      Despite the foregoing defaults, which proved insurmountable for

Father, CYF provided him transportation and hotel fare to meet with P.Z.

The first meeting occurred during April 2013, when P.Z. was fourteen

months old.    Id. at 142-143.     The agency also established roughly two

months of online contact between Father and P.Z. via Skype; however, that

contact terminated abruptly after Father broke his tablet and failed to inform

CYF of his unavailability. Id. at 164-165. After the trial court ordered CYF

to file a petition to terminate parental rights due to Father’s demonstrated

lack of initiative, the agency increased its reunification efforts. Id. 165-167.

It delayed filing the petition for six months, and in the meantime, it provided

Father   extensive    services,   including     airfare     to    Pittsburgh   and

accommodations to visit with P.Z. during November of 2013 and January,

March, and April of 2014.    Id. at 166, 169-171.         CYF also reinitiated the

Skype contacts in March 2014.        Id. at 166.      Additionally, based upon

Father’s ephemeral interest in relocating to Pittsburgh, the agency referred

him to the Urban League and Holy Family for assistance in locating and

obtaining housing.    Id. at 176-177.         However, as of the date of the

termination proceedings six to eight months later, Father had yet to commit

to relocating to Pittsburgh. Id. at 178.

      The foregoing evidence supports the trial court’s determination that

CYF made reasonable efforts to promote reunification.            Father’s argument

                                     - 14 -
J-A04004-15



that he was not provided with necessary services to achieve reunification

within   the   fifteen-to-twenty-two-month     time    frame     is   meritless.

Additionally, we observe that, contrary to Father’s position, the trial court’s

denial of the petition to withdraw was not tantamount to an order

terminating his parental rights. Indeed, CYF was still required to prove by

clear and convincing evidence the statutory grounds for termination under

23 Pa.C.S. § 2511 (a) and (b). Accordingly, we reject Father’s claim that

the trial court erred in denying CYF’s motion to withdraw the petition to

terminate his parental rights.

      Next, we encounter Father’s contention that the trial court erred in

denying his motion to dismiss CYF’s petition at the close of the agency’s

case-in-chief. This issue has two components. First, Father argues that the

court erred as a matter of law in concluding that it was required to consider

evidence adduced by the guardian ad litem prior to ruling on the agency’s

motion. Second, Father argues that CYF did not present sufficient evidence

to endure his challenge. For the reasons that follow, we conclude that the

trial court did not commit an error of law and that CYF satisfied its burden of

proving the statutory grounds for terminating parental rights.

      Initially, we reject Father’s assertion that the trial court denied his

motion to dismiss based upon its inaccurate belief that it had to hear

evidence from the guardian ad litem before assessing the petition. Indeed,

in complete contrast to Father’s assertion that the trial court permitted CYF

to share its statutory burden of proof with the guardian ad litem, the record

                                    - 15 -
J-A04004-15



makes   clear   that   the   trial   court   assessed   the   agency’s   evidence

independently and concluded that the petition to terminate Father’s parental

rights was supported by clear and convincing evidence.          Significantly, the

court rendered its conclusion before Father or the guardian ad litem

introduced any evidence in this case. After discussing the agency’s burden

of proof and the guardian ad litem’s role in the termination proceedings, the

trial court had the following exchange with Father’s counsel:

      [Father’s Counsel]:     Your honor, I respectfully—I understand
      very well what the Court stated. However, again, it is not the
      [guardian ad litem’s] petition, it is not the [guardian ad litem’s]
      burden to prove by clear and convincing evidence, so that is the
      grounds and especially if the Court states that the Court did not
      find [CYF’s] testimony credible—

      The Court:         I am talking about the [CYF] caseworker. I did
      not find the [CYF] caseworker’s testimony credible about her
      opinion about what she believes is the best interest of this child.
      I did not find her credible. But other than that, I believe that
      there are sufficient facts that [CYF] has proven based on the
      facts of this case and what has happened for [P.Z.] and what the
      father has done or failed to do, but there is clear and
      convincing evidence right now.

N.T., 7/21/14, at 10 (emphasis added).

      As demonstrated by the foregoing excerpt, the record belies Father’s

argument that the trial court eased CYF’s burden of proof or shifted part of it

to the guardian ad litem.     In reality, the trial court did not consider any

evidence adduced by the guardian ad litem when it denied Father’s motion

to dismiss the termination proceedings.         The court simply measured CYF’s




                                       - 16 -
J-A04004-15



evidence and examined the credibility of the two witnesses that it presented.

Father’s argument is meritless.

        Finally, the record sustains the trial court’s conclusion that CYF

established the statutory grounds to terminate parental rights pursuant to

23 Pa.C.S. § 2511(a) and (b). This Court reviews the determination of the

trial court for an abuse of discretion. In re D.C.D. 105 A.3d 662, 670-671

(Pa. 2014) (“When reviewing a trial court's decision to grant or deny a

termination of parental rights petition, an appellate court should apply an

abuse of discretion standard, accepting the findings of fact and credibility

determinations if they are supported by the record, and reversing only if the

trial court made an error of law or abused its discretion.”). This is a highly

deferential standard and, to the extent that the record supports the court’s

decision, we must affirm even though evidence exists that would also

support a contrary determination. In re A.S., 11 A.3d 473, 477 (Pa.Super.

2010). As noted, CYF has the burden of proving the statutory grounds for

termination by clear and convincing evidence. In re Adoption of L.J.B., 18

A.3d 1098 (Pa. 2011).

        Requests to terminate the parental rights of a biological parent are

governed by 23 Pa.C.S. § 2511(a) and (b). The statute provides in pertinent

part,

        (a) General rule.--The rights of a parent in regard to a child
        may be terminated after a petition filed on any of the following
        grounds:

             ....

                                     - 17 -
J-A04004-15



     (2) The repeated and continued incapacity, abuse, neglect or
     refusal of the parent has caused the child to be without essential
     parental care, control or subsistence necessary for his physical
     or mental well-being and the conditions and causes of the
     incapacity, abuse, neglect or refusal cannot or will not be
     remedied by the parent.

           ....

     (5)      The child has been removed from the care of the parent
     by the court or under a voluntary agreement with an agency for
     a period of at least six months, the conditions which led to the
     removal or placement of the child continue to exist, the parent
     cannot or will not remedy those conditions within a reasonable
     period of time, the services or assistance reasonably available to
     the parent are not likely to remedy the conditions which led to
     the removal or placement of the child within a reasonable period
     of time and termination of the parental rights would best serve
     the needs and welfare of the child.

           ....

     (8)      The child has been removed from the care of the parent
     by the court or under a voluntary agreement with an agency, 12
     months or more have elapsed from the date of removal or
     placement, the conditions which led to the removal or placement
     of the child continue to exist and termination of parental rights
     would best serve the needs and welfare of the child.

           ....

     (b) Other considerations.--The court in terminating the rights
     of a parent shall give primary consideration to the
     developmental, physical and emotional needs and welfare of the
     child. The rights of a parent shall not be terminated solely on
     the basis of environmental factors such as inadequate housing,
     furnishings, income, clothing and medical care if found to be
     beyond the control of the parent. With respect to any petition
     filed pursuant to subsection (a)(1), (6) or (8), the court shall not
     consider any efforts by the parent to remedy the conditions
     described therein which are first initiated subsequent to the
     giving of notice of the filing of the petition.


                                    - 18 -
J-A04004-15


23 Pa.C.S. § 2511.

      The test for terminating parental rights consists of two parts. In In re

L.M., 923 A.2d 505, 511 (Pa.Super. 2007), we explained:

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing
      evidence that the parent's conduct satisfies the statutory
      grounds for termination delineated in Section 2511(a). Only if
      the court determines that the parent's conduct warrants
      termination of his or her parental rights does the court engage in
      the second part of the analysis pursuant to Section 2511(b):
      determination of the needs and welfare of the child under the
      standard of best interests of the child. One major aspect of the
      needs and welfare analysis concerns the nature and status of the
      emotional bond between parent and child, with close attention
      paid to the effect on the child of permanently severing any such
      bond.

      Initially, we reject Father’s preliminary contention that the trial court

erred in considering Dr. Rosenblum’s testimony in determining whether CYF

adduced sufficient evidence to terminate parental rights. He maintains that

Dr. Rosenblum only confronted P.Z.’s needs and welfare under § 2511(b)

rather than the substantive allegations under § 2511(a). Father is mistaken.

It is beyond argument that § 2511(a)(5) and (8) specifically require

petitioners to establish that “termination of the parental rights would best

serve the needs and welfare of the child.”    Likewise, since Dr. Rosenblum

also addressed Father’s parenting ability, finding Father’s skills marginal,

and opined that Father lacked capacity to parent P.Z., his testimony also

was relevant in establishing the statutory grounds outlined in § 2511(a)(2),

i.e., “The repeated and continued incapacity, abuse, neglect or refusal of the


                                    - 19 -
J-A04004-15


parent has caused the child to be without essential parental care.” Thus, no

relief is due.

      Next, we review the merits of the court’s decision to terminate

parental rights.   We need only agree with the court’s decision as to one

subsection of 23 Pa.C.S. § 2511(a) and the subsection (b) analysis in order

to affirm the termination of parental rights. In re B.L.W., 843 A.2d 380,

384 (Pa.Super. 2004) (en banc). Herein, the certified record supports the

trial court’s determination that CYF established the statutory grounds to

terminate Father’s parental rights pursuant to 23 Pa.C.S. § 2511(a)(8) and

(b). Hence, we do not address the remaining statutory grounds.

      We    have   explained   our   review   of   the   evidence   pursuant   to

§ 2511(a)(8), as follows:

      In order to terminate parental rights pursuant to 23 Pa.C.S.A.
      § 2511(a)(8), the following factors must be demonstrated: (1)
      The child has been removed from parental care for 12 months or
      more from the date of removal; (2) the conditions which led to
      the removal or placement of the child continue to exist; and (3)
      termination of parental rights would best serve the needs and
      welfare of the child.

In Re Adoption of M.E.P., 825 A.2d 1266, 1275-1276 (Pa.Super. 2003).

Thus, in order to satisfy the requirements of § 2511(a)(8) in the case at bar,

CYF was required to produce clear and convincing evidence that: (1) P.Z.

has been removed from Father for at least twelve months; (2) the conditions

which led to the child’s removal continue to exist; and (3) involuntary

termination of parental rights would best serve P.Z.’s needs and welfare.


                                     - 20 -
J-A04004-15


See In re Adoption of R.J.S., 901 A.2d 502 (Pa.Super. 2006).

       Herein, P.Z. was placed with CYF during April 2012, when the newborn

displayed sustained symptoms from opiate withdrawal and Father was

physically absent and unavailable to parent. The agency plainly satisfied the

threshold requirement that the child be removed for at least twelve months.

Furthermore, as it relates to the continued existence of the conditions that

predicated P.Z.’s removal, the certified record demonstrates that Father

remains unable to provide essential parental care.         Likewise, the record

establishes that terminating Father’s parental rights would best serve P.Z.’s

needs and welfare. Hence, for the reasons we discuss below, we sustain the

trial court’s conclusion that CYF satisfied its burden of proof.

       During the evidentiary hearing, Dr. Rosenblum testified that between

July 2013 and April 2014, he conducted two interactional evaluations

between P.Z. and Father and performed one individual evaluation with

Father.7 N.T., 6/25/14, at 23. Additionally, over that period, Dr. Rosenblum

performed three interactional evaluations between P.Z. and his long-term

preadoptive foster mother. Id. at 23. Dr. Rosenblum identified problematic
____________________________________________


7
  CYF also presented testimony from its caseworker, Ms. Malika Mason, who
outlined the agency’s interactions with Father and opined that termination
was not warranted because Father complied with all of his FSP goals.
However, noting that Ms. Mason failed to demand that Father support his
asserted accomplishments with documentation verifying that he actually
completed the required programs and services, the trial court found that Ms.
Mason’s testimony and opinions lacked credibility. See Trial Court Opinion,
10-15-14, at 5-6, 8-11.



                                          - 21 -
J-A04004-15


patterns in Father’s behavior regarding “the stability of his personal

functioning, the direction of his lifestyle, and personality characteristics that

would not be able to provide a stable family life, or secure family life for his

son.” Id. at 35.

      Dr. Rosenblum found Father’s parenting to be limited and marginal.

Id. at 67.      He characterized Father’s parenting style as passive, non-

responsive, and incapable of providing P.Z. structure. Id. Dr. Rosenblum

highlighted that Father failed to engage P.Z. in learning activities or set

limits during the interactional evaluations. He also observed that, although

Father was pleasant and used appropriate tones with P.Z., Father was not

proactive, instructional, or capable of establishing behavioral boundaries.

Id. at 67-68.    Dr. Rosenblum stated, “he did not set limits, [he] allowed

[P.Z.] to climb dangerously [and] throw toys indiscriminately.”      Id. Thus,

Dr. Rosenblum outright rejected the position that Father demonstrated

sufficient parenting abilities. He stated, “So I would definitely disagree with

any conclusion that father displays age appropriate parenting skills for

[P.Z.]” Id. at 68.

      As it relates to P.Z.’s wellbeing and the absence of a meaningful

parent-child bond, Dr. Rosenblum stressed that, while P.Z. was familiar with

Father, no attachment existed. Id. at 34, 40. He explained, “There is no

history of father engaging in a caregiving relationship with [P.Z.], having to

take responsibility for him over an extended period of time.” Id. at 40. He


                                     - 22 -
J-A04004-15


continued, “An attachment comes out of a care giving role and out of a

repeated history of living and continuing a relationship with someone and

having them meet a variety of developmental needs over a period of time,

[such as] what I observed between [P.Z.] and foster mother.” Id. at 40-41.

For example, Dr. Rosenblum referenced an incident during one of the father-

son interactional evaluations during which P.Z. began requesting his foster

mother.   Dr. Rosenblum testified that Father did an adequate job of

consoling the child; however, the incident was evidence that P.Z. “had not

identified father as a surrogate or alternative caregiver who could calm

him[,] reassure him and make him feel fully comfortable.”     Id. at 32. He

opined that the parent-child relationship had not started early enough for

P.Z. to develop an attachment to Father.    Thus, Dr. Rosenblum concluded

that terminating Father’s parental rights best served P.Z.’s needs and

welfare and that, in light of the nurturing, supportive, and secure

environment that the preadoptive foster mother provides, the evidence

warranted proceeding with adoption.     Id. at 41-42, 50.    Tellingly, when

Father’s counsel suggested a hypothetical possibility of utilizing subsidized

permanent legal custody (“SPLC”) in lieu of adoption, Dr. Rosenblum

reinforced, “in [P.Z.’s] case[,] I believe that adoption is far more superior

than SPLC.” Id. at 55.

     Accordingly, for all of the foregoing reasons, we find that the record

sustains the trial court’s determination that CYF established the statutory


                                   - 23 -
J-A04004-15


grounds to terminate Father’s parental rights pursuant to § 2511(a)(8) and

confirms that terminating Father’s parental rights best satisfies P.Z.’s

developmental, physical, and emotional needs and welfare under § 2511(b).

Thus, we affirm the trial court order terminating Father’s parental rights to

P.Z. pursuant to § 2511(a) and (b).

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/10/2015




                                      - 24 -